(Por la Corte, a propuesta del
Juez Asociado Sr. Córdova Dávila.)
Por cuanto, en mayo 3 de 1934 el Fiscal solicitó la desestimación de la apelación alegando que el legajo de la sentencia fué radicado en 7 de abril de 1934 y que la transcripción de evidencia en dicho caso fué radicada el día 7 del mismo mes, habiendo expirado el tér-mino de veinte días concedido por el Reglamento sin que el apelante hubiese radicado su alegato;
Por Cuanto, esta Corte, en 21 de mayo de 1934, luego de vista la moción de desestimación con la comparecencia del Fiscal, concedió a solicitud del apelante un nuevo término de veinte días para radi-car su alegato;
*994PoR CUANTO, en 30 de octubre de 1934 el Fiscal radicó una mo-ción solicitando nuevamente la desestimación de la apelación porque el acusado dejó transcurrir la última prórroga, que venció el día 8 de julio de 1934, sin haber presentado su alegato y sin que se hu-biese concedido otra prórroga por este tribunal;
Pos CUANTO, ese mismo día el acusado radicó su alegato en este Tribunal;
Por tanto, se declara sin lugar la moción de desestimación, y se reinstalan los casos Nos. 5592 y 5519, por tratarse de hechos atribui-dos al acusado que ocurrieron simultáneamente y por haberse esta-blecido estos recursos de apelación basándolos en la misma transcrip-ción de evidencia.